                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


ORDER CLARIFYING SPEEDY TRIAL                                         ADM-1
ACT FINDINGS IN RESPONSE TO                                           ORDER 20–22
EXIGENT CIRCUMSTANCES CREATED
BY COVID-19


                                              ORDER

       In Standing Order ADM-1, Order 20-21, the court adopted and expanded upon the
findings in ADM-1, Order 20-5, and extended the continuance of criminal jury trials to August 1,
2020.

       Each district judge on this court adopts the excludable time and “ends of justice” findings
contained in the Speedy Trial Act order in ADM-1, Order 20-5, and applies those findings to all
criminal cases continued by ADM-1, Order 20-21.

        The judges on this court continue to agree—in light of the unique circumstances
presented by this public health emergency as described in ADM 1, 20-5 and ADM 1, 20-21—
that issuing individual findings in each separate case would be redundant and unnecessary and a
waste of scarce judicial resources. The Speedy Trial Act “ends of justice” findings in each case
are—due to the nature of this public health emergency—applicable generally to all cases before
this court. Thus, a particularized finding in each case would be redundant.

       The court reiterates for the fifth time that “[e]xcept for the right of a fair trial before an
impartial jury, no mandate of our jurisprudence is more important” than the Speedy Trial Act.
Furlow v. United States, 644 F.2d 764, 768–69 (9th Cir. 1981) (analyzing Speedy Trial Act and
upholding district court’s “ends of justice” findings during the emergency created by the eruption
of Mt. St. Helens). In exercising our discretion to make these findings under the Speedy Trial
Act, every judge on this court remains ever mindful of the critical principles at stake here.

        Within seven (7) days of the date this order is docketed, any defendant who has an
individualized concern not addressed by this order may file a motion for a determination
regarding his or her rights under the Speedy Trial Act, and the court will consider the ends of
justice finding as to that defendant de novo.

       SO ORDERED.

Date: June 17, 2020
                                                      _________________________________
                                                      Landya B. McCafferty
                                                      Chief Judge
/s/ Paul J. Barbadoro
Paul J. Barbadoro
District Judge



_________________________________
Joseph N. Laplante
District Judge


_________________________________
Joseph A. DiClerico, Jr.
District Judge


_________________________________
Steven J. McAuliffe
District Judge
